DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2007/0240346) in view of Jakobi et al. (2003/0129297) and Roth (2013/0162831).
Li discloses an emergency sign comprising: a base layer (Fig. 1, 6) comprising a photoluminescent material (paragraph 0041) arranged to be charged by electromagnetic wavelengths in a first range and arranged to emit electromagnetic emissions in a second range (paragraph 0043); a barrier layer (Fig. 1, 5); the emergency sign further comprising a mask layer (Fig. 1, 7).
However, Li does not disclose a print layer. Jakobi teaches that it was known in the art to provide a continuous protective coating to a luminous sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Li with a continuous protective layer, as taught by Jakobi, in order to protect the entire sign from damage. Note that the protective layer disclosed by Jakobi can be tinted, and that it must be at least partially transparent (paragraph 0040).
Further, Li does not disclose using the sign in an aircraft cabin. Roth teaches that it was known in the art to post a sign in an aircraft cabin. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to post the sign disclosed by Li in an aircraft cabin, as taught by Roth, in order to guide passengers to the exits.
Regarding claim 4, the symbology or words disclosed by Li, being illuminated, would be visible in a low ambient light level. The print layer would be visible in a high ambient light level.
Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (2007/0240346) in view of Jakobi et al. (2003/0129297).
Li discloses an emergency sign comprising: a base layer (Fig. 1, 6) comprising a photoluminescent material (paragraph 0041) arranged to be charged by electromagnetic wavelengths in a first range and arranged to emit electromagnetic emissions in a second range (paragraph 0043); a barrier layer (Fig. 1, 5); the emergency sign further comprising a mask layer (Fig. 1, 7).
However, Li does not disclose a print layer. Jakobi teaches that it was known in the art to provide a continuous protective coating to a luminous sign. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the sign disclosed by Li with a continuous protective layer, as taught by Jakobi, in order to protect the entire sign from damage. Note that the protective layer disclosed by Jakobi can be tinted, and that it must be at least partially transparent (paragraph 0040).
Regarding claim 7, it has been held that matters relating to ornamentation only, and having no mechanical function, such as the color of a thing, cannot be relied on to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
Regarding claim 8, element 13, shown in Fig. 2a of Li, constitutes a protective layer.
Regarding claim 9, Li discloses using “aluminate materials” (paragraph 0041) but does not specifically mention strontium aluminate. Because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art as a matter of design choice, and because Jakobi teaches that strontium aluminate would be suitable for use as a phosphor in a sign, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use strontium aluminate in the sign disclosed by Li. See MPEP § 2144.07.
Regarding claims 10 and 11, because the selection of a known material based on its suitability for its intended use is within the level of ordinary skill of a worker in the art, and since a person having ordinary skill in the art would know that blue emitting Sr4AlO25Eu, Dy or green emitting SrAlO4Eu, Dy would be suitable for use as a phosphor in a sign, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use blue emitting Sr4AlO25Eu, Dy or green emitting SrAlO4Eu, Dy in the sign disclosed by Li.
Regarding claims 12-14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first range from 250nm to 470nm and the second range either from 450nm to 500nm or from 501nm to 540nm because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art of record does not disclose or suggest, either alone or in an obviously combinable way, an aircraft cabin sign having a printed layer having a pattern that matches a surface of the wall to which the sign is mounted (signs are usually meant to stand out), in combination with the remaining limitations of the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of each reference is explained below, unless the relevance is deemed to be readily apparent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C HOGE whose telephone number is (571)272-6645. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY C HOGE/               Primary Examiner, Art Unit 3631